Exhibit 10.2

__________



 

 

 

 

 

FURTHER AMENDED AND RESTATED



EXECUTIVE SERVICES AGREEMENT



 

 

 

 

 

Between

:





URANIUM ENERGY CORP.



 

 

And

:





HARRY L. ANTHONY



 

 

 

Uranium Energy Corp.


9801 Anderson Mill Road, Suite 230, Austin, Texas, U.S.A., 78750



__________





--------------------------------------------------------------------------------





FURTHER AMENDED AND RESTATED

EXECUTIVE SERVICES AGREEMENT



 

 

                      THIS FURTHER AMENDED AND RESTATED EXECUTIVE SERVICES
AGREEMENT

is made and dated for reference effective as fully executed on July 23, 2009.





 

BETWEEN

:





URANIUM ENERGY CORP.

, a company incorporated under the
laws of the State of Nevada, U.S.A., and having an executive office
and an address for notice and delivery located at 9801 Anderson
Mill Road, Suite 230, Austin, Texas, U.S.A., 78750





(the "Company");

OF THE FIRST PART



AND

:





HARRY L. ANTHONY

, businessperson, having an address for
notice and delivery located at P.O. Box 1328, Kingsville, Texas,
U.S.A., 78364





(the "Executive");

OF THE SECOND PART



(the Company and the Executive being hereinafter singularly also
referred to as a "Party" and collectively referred to as the
"Parties" as the context so requires).



 

WHEREAS

:





A.                     The Company is a reporting company incorporated under the
laws of the State of Nevada, U.S.A., and has its common shares listed for
trading on the American Stock Exchange;



B.                    The Executive has experience in and specializes in
providing reporting and non-reporting companies with valuable management and
operational services, and the Executive is the current Chief Operating Officer
and a director of the Company;



C.                     The Company is involved in the principal business of
acquiring, exploring and developing various resource properties of merit
(collectively, the "Business"); and, as a consequence thereof, the Company is
hereby desirous of continuing to retain the Executive as a consultant to the
Company, and the Executive is hereby desirous of accepting such position, in
order to provide such related services to the Company (collectively, the
"General Services");



D.                     In accordance with the terms and conditions of each of a
certain and underlying "Employment Agreement", dated for reference effective as
at February 15, 2006, as amended by a certain "Amending Agreement To Employment
Agreement", dated for reference effective as at July 1, 2006, each as entered
into between the Parties hereto (collectively, the "Underlying Agreement"); a
copy of which Underlying Agreement being attached hereto as Schedule "A" and
forming a material part hereof; the Parties

thereby formalized the appointment of the Executive as a consultant to the
Company together with the provision for certain related management and
operational services to be provided by the Executive to the Company in
accordance with the terms and conditions of the Underlying Agreement;





--------------------------------------------------------------------------------



- 2 -



E.                     Since the entering into of the Underlying Agreement, and
as a consequence of the Executive's increasing and valuable role within the
Company, the Parties hereby acknowledge and agree that there have been various
discussions, negotiations, understandings and agreements between them relating
to the terms and conditions of the General Services and, correspondingly, that
it is their intention by the terms and conditions of this "Further Amended and
Restated Executive Services Agreement" (the "Agreement") to hereby replace, in
their entirety, the Underlying Agreement, together with all such prior
discussions, negotiations, understandings and agreements with respect to the
General Services; and



F.                     The Parties hereto have agreed to enter into this
Agreement which replaces, in its entirety, the Underlying Agreement, together
with all such prior discussions, negotiations, understandings and agreements,
and, furthermore, which necessarily clarifies their respective duties and
obligations with respect to the within General Services to be provided
hereunder, all in accordance with the terms and conditions of this Agreement;



 

                      NOW THEREFORE THIS AGREEMENT WITNESSETH that, in
consideration of the mutual covenants and provisos herein contained, THE PARTIES
HERETO AGREE AS FOLLOWS:



 

Article 1
DEFINITIONS, INTERPRETATION, SCHEDULE AND ENTIRE AGREEMENT



1.1                  Definitions. For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, the
following words and phrases shall have the following meanings:



(a)       "18-months Severance Fee" has the meaning ascribed to it in section
"3.5" hereinbelow;



(b)       "Advance" has the meaning ascribed to it in section "3.6" hereinbelow;



(c)       "Agreement" means this Further Amended and Restated Executive Services
Agreement as from time to time supplemented or amended by one or more agreements
entered into pursuant to the applicable provisions hereof, together with any
Schedules attached hereto;



(d)       "AMEX" means The American Stock Exchange, or any successor stock
exchange, however formed, whether as a result of merger, amalgamation or other
action;



(e)       "Arbitration Rules" means the Rules of the American Arbitration
Association, as amended from time to time, as set forth in Article "9"
hereinbelow;



(f)       "Benefits" has the meaning ascribed to it in section "4.9"
hereinbelow;



(g)       "Benefits Extension" has the meaning ascribed to it in section "3.2"
hereinbelow;



--------------------------------------------------------------------------------



- 3 -



(h)       "Board of Directors" means the Board of Directors of the Company as
duly constituted from time to time;



(i)       "Bonus" has the meaning ascribed to it in section "4.4" hereinbelow;



(j)       "Business" has the meaning ascribed to it in recital "C." hereinabove.



(k)       "business day" means any day during which United States Canadian
Chartered Banks are open for business in the City of Austin, State of Texas,
U.S.A.;



(l)       "Change of Control" means, in relation to section "3.5" hereinbelow,
the occurrence of any of the following events:



(i)       the acquisition, whether direct or indirect, of voting shares of the
Company in excess of 51% of the issued and outstanding voting shares of the
Company by a person or group of persons acting in concert, other than through an
employee share purchase plan or employee share ownership plan and other than by
persons who are, or who are controlled by, the existing shareholders of the
Company;



(ii)      any change or changes in the composition of the Board of Directors of
the Company from the Effective Date such that less than a majority of the
current Board of Directors continues to consist of directors who are continuing
directors (each a "Continuing Director"). In this regard Continuing Director
means an individual who is a member of the Board of Directors as of the
Effective Date, or who becomes a member of the Board of Directors subsequent to
the Effective Date with the approval of a majority of the Directors who were
Continuing Directors as of the Effective Date;



(iii)     a merger of the voting shares of the Company where the voting shares
of the resulting merged company are owned or controlled by shareholders of whom
more than 51% are not the same as the shareholders of the Company immediately
prior to the merger; or



(iv)      a sale by the Company of substantially all of the assets of the
Company to an entity that is not controlled by either the shareholders of the
Company or by the Company;



(m)       "Company" means Uranium Energy Corp., a company incorporated under the
laws of the State of Nevada, U.S.A., or any successor company, however formed,
whether as a result of merger, amalgamation or other action;



(n)       "Company's Non-Renewal Notice" has the meaning ascribed to in section
"3.2" hereinbelow;



(o)       "Effective Date" has the meaning ascribed to in section "3.1"
hereinbelow;



(p)       "Effective Termination Date" has the meaning ascribed to it in each of
sections "3.2" "3.3", "3.4", "3.5", "3.6", "3.7", "3.8" and "5.3" hereinbelow;



(q)       "Exchange Act", "Form S-8 Registration Statement", "SEC",
"Registration Statement" and "Securities Act" have the meanings ascribed to them
in section "4.8" hereinbelow;



--------------------------------------------------------------------------------



- 4 -



(r)       "Executive" means Harry L. Anthony;



(s)       "Expenses" has the meaning ascribed to it in section "4.5"
hereinbelow;



(t)       "Fee" has the meaning ascribed to it in section "4.1" hereinbelow;



(u)       "General Services" has the meaning ascribed to it in section "2.1"
hereinbelow;



(v)       "Indemnified Party" has the meaning ascribed to it in section "7.1"
hereinbelow;



(w)       "Initial Term" has the meaning ascribed to it in section "3.1"
hereinbelow;



(x)       "Just Cause" means any act, omission, behavior, conduct or
circumstance of the Executive that constitutes just cause for dismissal of the
Executive at common law;



(y)       "Notice of Termination Date" has the meaning ascribed to it in each of
sections "3.3", "3.4", "3.5", "3.6", "3.8" and "5.3" hereinbelow;



(z)       "Option" has the meaning ascribed to it in section "4.7" hereinbelow;



(aa)     "Option Plan" has the meaning ascribed to it in section "4.7"
hereinbelow;



(ab)     "Option Share" has the meaning ascribed to it in section "4.7"
hereinbelow;



(ac)     "Options Extension" has the meaning ascribed to it in section "3.2"
hereinbelow;



(ad)     "Outstanding Expense Reimbursements" has the meaning ascribed to it in
section "3.2" hereinbelow;



(ae)     "Outstanding Vacation Pay" has the meaning ascribed to it in section
"3.2" hereinbelow;



(af)     "Parties" or "Party" means, individually and collectively, the Company,
and/or the Executive hereto, as the context so requires, together with each of
their respective successors and permitted assigns as the context so requires;



(ag)     "Property" has the meaning ascribed to it in section "5.4" hereinbelow;



(ah)     "Regulatory Approval" means the acceptance for filing, if required, of
the transactions contemplated by this Agreement by the Regulatory Authorities;



(ai)     "Regulatory Authorities" and "Regulatory Authority" means, either
singularly or collectively as the context so requires, such regulatory agencies
who have jurisdiction over the affairs of either of the Company and/or the
Executive and including, without limitation, and where applicable, the United
States Securities and Exchange Commission, AMEX and all regulatory authorities
from whom any such authorization, approval or other action is required to be
obtained or to be made in connection with the transactions contemplated by this
Agreement;



(aj)     "Renewal Period" has the meaning ascribed to it in section "3.2"
hereinbelow;



--------------------------------------------------------------------------------



- 5 -



(ak)     "Severance Package" has the meaning ascribed to it in each of sections
"3.2", "3.3", "3.5", "3.7" and "3.8" hereinbelow;



(al)     "subsidiary" means

any company or companies of which more than 50% of the outstanding shares
carrying votes at all times (provided that the ownership of such shares confers
the right at all times to elect at least a majority of the directors of such
company or companies) are for the time being owned by or held for that company
and/or any other company in like relation to that company and includes any
company in like relation to the subsidiary;





(am)     "Termination as an Executive Officer" has the meaning ascribed to it in
section "3.8"hereinbelow;



(an)     "Underlying Agreement" has the meaning ascribed to it in recital "D."
hereinabove; and a copy of which Underlying Agreement being attached hereto as
Schedule "A" and forming a material part hereof; and



(ao)     "Vacation" has the meaning ascribed to it in section "4.6" hereinbelow.



1.2                    Interpretation. For the purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:



(a)       the words "herein", "hereof" and "hereunder" and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, section or other subdivision of this Agreement;



(b)       any reference to an entity shall include and shall be deemed to be a
reference to any entity that is a permitted successor to such entity; and



(c)       words in the singular include the plural and words in the masculine
gender include the feminine and neuter genders, and vice versa.



1.3                    Schedule. For the purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, the
following shall represent the Schedule which is attached to this Agreement and
which forms a material part hereof:



Schedule

Description of Schedule

Schedule "A":

Underlying Agreement.



1.4                    Entire agreement. This Agreement constitutes the entire
agreement to date between the Parties hereto and supersedes every previous
agreement, communication, expectation, negotiation, representation or
understanding, whether oral or written, express or implied, statutory or
otherwise, between the Parties hereto with respect to the subject matter of this
Agreement and including, without limitation, the Underlying Agreement which is
hereby confirmed as superseded, in its entirety, by the terms and conditions of
this Agreement.



 

Article 2
GENERAL SERVICES AND DUTIES OF THE EXECUTIVE



2.1                    General Services. During the Initial Term and during the
continuance of this Agreement the Company hereby agrees to retain the Executive
as a consultant to the Company, and the Executive hereby agrees to be subject to
the direction and supervision of, and to have the authority as is delegated to
the Executive by, the Board of Directors consistent with such position, and the
Executive also agrees to accept such position in order to provide such related
management and operational services as the Board of Directors shall, from time
to time, reasonably assign to the Executive and as may be necessary for the
ongoing maintenance and development of the Company's various Business interests
during the Initial Term and during the continuance of this Agreement
(collectively, the "General Services"); it being expressly acknowledged and
agreed by the Parties hereto that the Executive shall initially commit and
provide to the Company the General Services on a reasonably full-time basis
during the Initial Term and during the continuance of this Agreement for which
the Company, as more particularly set forth hereinbelow, hereby agrees to pay
and provide to the order and direction of the Executive each of the proposed
compensation amounts as set forth in Articles "4" hereinbelow.



--------------------------------------------------------------------------------



- 6 -



                      In this regard it is hereby acknowledged and agreed that
the Executive shall be entitled to communicate with and shall rely upon the
immediate advice, direction and instructions of the President of the Company, or
upon the advice or instructions of such other director or officer of the Company
as the President of the Company shall, from time to time, designate in times of
the President's absence, in order to initiate, coordinate and implement the
General Services as contemplated herein subject, at all times, to the final
direction and supervision of the Board of Directors.



2.2                    Additional duties respecting the General Services.
Without in any manner limiting the generality of the General Services to be
provided as set forth in section "2.1" hereinabove, it is hereby also
acknowledged and agreed that Executive will, during the Initial Term and during
the continuance of this Agreement, devote a reasonably full-time portion of the
Executive's consulting time to the General Services of the Executive as may be
determined and required by the Board of Directors for the performance of said
General Services faithfully, diligently, to the best of the Executive's
abilities and in the best interests of the Company and, furthermore, that the
Executive's consulting time will be prioritized at all times for the Company in
that regard.



2.3                    Adherence to rules and policies of the Company. The
Executive hereby acknowledges and agrees to abide by the reasonable rules,
regulations, instructions, personnel practices and policies of the Company and
any changes therein which may be adopted from time to time by the same as such
rules, regulations, instructions, personnel practices and policies may be
reasonably applied to the Executive as a consultant to the Company.



 

Article 3
INITIAL TERM, RENEWAL AND TERMINATION



3.1                    Effectiveness and Initial Term of the Agreement. The
initial term of this Agreement (the "Initial Term") is for a period of three
years commencing on July 23, 2009 (the "Effective Date"), however, is subject,
at all times, to the Company's prior receipt, if required, of Regulatory
Approval from each of the Regulatory Authorities to the terms and conditions of
and the transactions contemplated by this Agreement within 30 calendar days of
the due and complete execution of this Agreement by both Parties hereto; failing
said Regulatory Approval, if required, this Agreement will be deemed null and
void ab initio.



3.2                    Renewal by the Company after the Initial Term and
Severance Package if not renewed. Subject at all times to sections "3.3", "3.4",
"3.5", "3.6", "3.7", "3.8" and "5.3" hereinbelow, this Agreement shall renew
automatically if not specifically terminated in accordance with the following
provisions. The Company agrees to notify the Executive in writing at least 90
calendar days prior to the end of the Initial Term of its intent not to renew
this Agreement (the "Company's Non-Renewal Notice").



--------------------------------------------------------------------------------



- 7 -



                      

Should the Company fail to provide a Company's Non-Renewal Notice, this
Agreement shall automatically renew on a three-month to three-month term renewal
basis after the Initial Term until otherwise specifically renewed in writing by
each of the Parties hereto for the next three-month term of renewal or,
otherwise, terminated upon delivery by the Company of a corresponding and
follow-up 90 calendar day Company's Non-Renewal Notice in connection with and
within 90 calendar days prior to the end of any such three-month term renewal
period (in each such instance a "Renewal Period" hereunder). Any such Renewal
Period on a three-month basis shall be on the same terms and conditions
contained herein unless modified and agreed to in writing by the Parties in
advance.





                      

Should the Company, however, provide a Company's Non-Renewal Notice either
during the Initial Term or during any Renewal Period hereunder and within 90
calendar days prior to the end of such Initial Term or Renewal Period as the
case may be (the end of such 90-day period from such Company's Non-Renewal
Notice being the "Effective Termination Date" herein), the Executive's ongoing
obligation to provide the General Services will continue until the Effective
Termination Date and, subject to the following severance package (the "Severance
Package" herein) obligation of the Company, the Company's shall continue to be
obligated to provide and to pay to the Executive all of the amounts otherwise
payable to the Executive under Article "4" hereinbelow until the Effective
Termination Date. In this regard, and in addition to all of the amounts
otherwise due and payable to the Executive under Article "4" hereinbelow until
the Effective Termination Date, the Company shall also pay and provide to the
Executive the following amounts in the following manner, however, subject, at
all times, to the Executive's ongoing compliance with the Executive's
obligations under Article "5" hereinbelow, such ongoing compensation
representing the Executive's clear and unequivocal Severance Package for the
non-renewal of this Agreement upon the completion of the Initial Term or any
Renewal Period of this Agreement:





(a)     

an additional severance cash payment equating to an aggregate of four months of
the then monthly "Fee" (as hereinafter defined) for each full year, and any
portion thereof, of the Initial Term and any Renewal Period during which this
Agreement was in force and effect and during which General Services were
rendered hereunder, payable by the Company to the Executive on the Effective
Termination Date; and payable within 14 calendar days of the Effective
Termination Date;





(b)     

any "Expense" (as hereinafter defined) payment reimbursements which would then
be due and owing by the Company to the Executive to the date of the Effective
Termination Date and, subject to the Executive's prior compliance with the
provisions of section "4.5" hereinbelow, payable within 14 calendar days of the
Effective Termination Date (the "Outstanding Expense Reimbursements");





(c)     

any pro rata and unused "Vacation" (as hereinafter defined) pay which would then
be due and owing by the Company to the Executive to the date of the Effective
Termination Date and payable within 14 calendar days of the Effective
Termination Date (the "Outstanding Vacation Pay");





(d)     subject to the provisions of sections "4.7" and "4.8" hereinbelow,

confirmation that all of the Executive's then issued and outstanding and vested
"Options" (as hereinafter defined) in and to the Company as at the Effective
Termination Date are exercisable for a period of one year from the Effective
Termination Date (the "Options Extension"); and





--------------------------------------------------------------------------------



- 8 -



(e)     

confirmation that all of the Executive's then "Benefits" (as hereinafter
defined) coverage would be extended to the Executive for a period ending two
years from the Effective Termination Date (the "Benefits Extension").





3.3                    Termination without Just Cause by the Company and
Severance Package. Notwithstanding any other provision of this Agreement, this
Agreement may be terminated by the Company without Just Cause at any time after
the Effective Date and during the Initial Term and during the continuance of
this Agreement upon the Company's delivery to the Executive of prior written
notice of its intention to do so (the "Notice of Termination" herein) at least
60 calendar days prior to the effective date of any such termination (the end of
such 60-day period from such Notice of Termination being the "Effective
Termination Date" herein).



                      

In any such event the Executive's ongoing obligation to provide the General
Services will continue until the Effective Termination Date and, subject to the
following severance package (the "Severance Package" herein) obligation of the
Company, the Company's shall continue to be obligated to provide and to pay to
the Executive all of the amounts otherwise payable to the Executive under
Article "4" hereinbelow until the Effective Termination Date. In this regard,
and in addition to all of the amounts otherwise due and payable to the Executive
under Article "4" hereinbelow until the Effective Termination Date, the Company
shall also pay and provide to the Executive the following amounts in the
following manner, however, subject, at all times, to the Executive's ongoing
compliance with the Executive's obligations under Article "5" hereinbelow, such
ongoing compensation representing the Executive's clear and unequivocal
Severance Package for the early termination by the Company without Just Cause
under this Agreement prior to the completion of the Initial Term or any Renewal
Period of this Agreement:





(a)       

an additional severance cash payment equating to an aggregate of 24 months of
the then monthly "Fee" (as hereinafter defined) payable by the Company to the
Executive on the Effective Termination Date; and payable within 14 calendar days
of the Effective Termination Date;





(b)       

subject to the Executive's prior compliance with the provisions of section "4.5"
hereinbelow, all Outstanding Expense Reimbursements payable within 14 calendar
days of the Effective Termination Date;





(c)       all Outstanding Vacation Pay

payable within 14 calendar days of the Effective Termination Date;





(d)       subject to the provisions of sections "4.7" and "4.8" hereinbelow,

the Options Extension commencing on the Effective Termination Date; and





(e)       the Benefits Extension commencing on

the Effective Termination Date.





3.4                    Termination by the Executive. Notwithstanding any other
provision of this Agreement, this Agreement may be terminated by the Executive
at any time after the Effective Date and during the Initial Term and during the
continuance of this Agreement upon the Executive's delivery to the Company of
prior written notice of its intention to do so (the "Notice of Termination"
herein) at least 90 calendar days prior to the effective date of any such
termination (the end of such 90-day period from such Notice of Termination being
the "Effective Termination Date" herein). In any such event the Executive's
ongoing obligation to provide the General Services will continue until the
Effective Termination Date and the Company's ongoing obligation to provide and
to pay to the Executive all of the amounts otherwise payable to the Executive
under Article "4" hereinbelow will continue only until the Effective Termination
Date.



--------------------------------------------------------------------------------



- 9 -



3.5                    Termination by the Executive for any Change of Control
and Severance Package. Notwithstanding any other provision of this Agreement,
this Agreement may be terminated by the Executive at any time after the
Effective Date and during the Initial Term and during the continuance of this
Agreement upon the Executive's delivery to the Company of prior written notice
of its intention to do so (the "Notice of Termination" herein) at least 60
calendar days prior to the effective date of any such termination (the end of
such 60-day period from such Notice of Termination being the "Effective
Termination Date" herein) if the Executive determines that the occurrence of any
event or series of events constitute a Change of Control of the Company. In this
regard, and in order to be entitled to provide any such Notice of Termination
under this section, the Executive shall be required to make a determination that
any such Change of Control has occurred within 30 calendar days of its
occurrence; failing which the Executive will have been deemed to have accepted
such Change of Control without exception and without the right of termination
and "Severance Package" (as hereinafter defined) as otherwise provided for in
this section.



                      Upon receipt of such Notice of Termination the Company
shall have until 30 calendar days prior to the Effective Termination Date to
respond to the Executive respecting the Company's determination of whether or
not a Change of Control has occurred. Any dispute as amongst the Parties
respecting any such Change of Control determination shall be determined by
arbitration in accordance with Article "9" hereinbelow.



                      Subject to the foregoing and, in particular, the
Executive's prior and valid exercise of its right of Notice of Termination for a
determined Change of Control, in any such event the Executive's ongoing
obligation to provide the General Services will continue until the Effective
Termination Date and, subject to the following severance package (the "Severance
Package" herein) obligation of the Company, the Company's shall continue to be
obligated to provide and to pay to the Executive all of the amounts otherwise
payable to the Executive under Article "4" hereinbelow until the Effective
Termination Date. In this regard, and in addition to all of the amounts
otherwise due and payable to the Executive under Article "4" hereinbelow until
the Effective Termination Date, should it either be agreed by the Parties or
determined by arbitration in accordance with Article "9" hereinbelow that a
Change of Control has in fact occurred, the Company shall also pay and provide
to the Executive the following amounts in the following manner, however,
subject, at all times, to the Executive's ongoing compliance with the
Executive's obligations under Article "5" hereinbelow, such ongoing compensation
representing the Executive's clear and unequivocal Severance Package for the
early termination by the Company for a Change of Control under this Agreement
prior to the completion of the Initial Term or any Renewal Period of this
Agreement:



(a)       

an additional severance cash payment equating to an aggregate of 18 months of
the then monthly "Fee" (as hereinafter defined) payable by the Company to the
Consultant on the Effective Termination Date; and payable within 14 calendar
days of the Effective Termination Date (the "18-months Severance Fee");





(b)       

subject to the Executive's prior compliance with the provisions of section "4.5"
hereinbelow, all Outstanding Expense Reimbursements payable within 14 calendar
days of the Effective Termination Date;





(c)       all Outstanding Vacation Pay

payable within 14 calendar days of the Effective Termination Date;





(d)       subject to the provisions of sections "4.7" and "4.8" hereinbelow,

the Options Extension commencing on the Effective Termination Date; and





(e)       the Benefits Extension commencing on

the Effective Termination Date.





--------------------------------------------------------------------------------



- 10 -



3.6                    Termination for cause or Just Cause by any Party and
Advance. Notwithstanding any other provision of this Agreement, this Agreement
may be terminated by any Party hereto at any time upon written notice to the
other Party of such Party's intention to do so (the "Notice of Termination"
herein) at least 14 calendar days prior to the effective date of any such
termination (the end of such 30-day period from such Notice of Termination being
the "Effective Termination Date" herein), and damages sought, if:



(a)       the other Party fails to cure a material breach of any provision of
this Agreement within 21 calendar days from its receipt of written notice from
said Party (unless such material breach cannot be reasonably cured within said
21 calendar days and the other Party is actively pursuing to cure said material
breach);



(b)       the other Party is willfully non-compliant in the performance of its
respective duties under this Agreement within 21 calendar days from its receipt
of written notice from said Party (unless such willful non-compliance cannot be
reasonably corrected within said 21 calendar days and the other Party is
actively pursuing to cure said willful non-compliance);



(c)       the other Party commits fraud or serious neglect or misconduct in the
discharge of its respective duties hereunder or under the law; or



(d)       the other Party becomes adjudged bankrupt or a petition for
reorganization or arrangement under any law relating to bankruptcy, and where
any such involuntary petition is not dismissed within 21 calendar days.



                      

In any such event the Executive's ongoing obligation to provide the General
Services will continue until the Effective Termination Date and the Company
shall continue to pay to the Executive all of the amounts otherwise payable to
the Executive under Article "4" hereinbelow until the Effective Termination
Date. In this regard, and in the event that the Company terminates this
Agreement at any time for Just Cause by providing 30 calendar days' prior
written Notice of Termination to the Executive with respect to either of
paragraphs "(a)" or "(b)" only hereinabove, the Company shall pay to the
Executive all of the amounts otherwise due or payable to the Executive by the
Company pursuant to Article "4" hereinbelow until the Effective Termination Date
(collectively, the "Advance"); and which Advance may then be utilized by the
Executive to either cure or correct any material breach or willful
non-compliance consequent thereon; failing which the Company may then offset or
claim any such Advance as against any other amounts which may then be due and
owing by the Company to the Executive under the terms and conditions of this
Agreement. In addition, and should it then be either agreed by the Company or
determined by arbitration in accordance with Article "9" hereinbelow that the
Executive had, in fact, appropriately terminated this Agreement for cause, the
Company shall then be obligated to provide and pay to the Executive all of the
amounts which comprise the Severance Package in the manner as set forth in
section "3.3" hereinabove.





3.7                    Termination for disability or death and Severance
Package.

Notwithstanding any other provision of this Agreement, this Agreement will be
deemed terminated at any time after the Effective Date and during the Initial
Term and during the continuance of this Agreement on the 30th calendar day
following either the death or disability of the Executive as a without fault
termination (the resulting effective date of any such termination being the
"Effective Termination Date" herein). For the purposes of this Agreement the
term "disability" shall mean that the Executive shall have been unable to
provide the General Services contemplated under this Agreement for a period of
30 calendar days, whether or not consecutive, during any 360 calendar day
period, due to a physical or mental disability. A determination of disability
shall be made by a physician satisfactory to both the Executive and the Company;
provided that if the Executive and the Company do not agree on a physician, the
Executive and the Company shall each select a physician and these two together
shall select a third physician whose determination as to disability shall be
binding on all Parties.





--------------------------------------------------------------------------------



- 11 -



                      S

ubject to the following severance package (the "Severance Package" herein)
obligation of the Company, in the event that the Executive's employment is
terminated by the Executive's death or because of disability pursuant to this
Agreement, the Company shall pay to the estate of the Executive all amounts to
which the Executive would otherwise be entitled under Article "4" hereinbelow
until the Effective Termination Date. In this regard, and in addition to all of
the amounts otherwise due and payable to the estate of the Executive under
Article "4" hereinbelow until the Effective Termination Date, the Company shall
also pay and provide to the estate of the Executive the following amounts in the
following manner, such ongoing compensation representing the Executive's clear
and unequivocal Severance Package for the untimely and early termination of this
Agreement prior to the completion of the Initial Term or any Renewal Period by
reason of the Executive's death or disability:





(a)       

an additional severance cash payment equating to an aggregate of 12 months of
the then monthly "Fee" (as hereinafter defined) payable by the Company to the
estate of the Executive on the Effective Termination Date; and payable within 14
calendar days of the Effective Termination Date;





(b)       

subject to the Executive's prior compliance with the provisions of section "4.5"
hereinbelow, all Outstanding Expense Reimbursements payable within 14 calendar
days of the Effective Termination Date;





(c)       all Outstanding Vacation Pay

payable within 14 calendar days of the Effective Termination Date; and





(d)       subject to the provisions of sections "4.7" and "4.8" hereinbelow,

the Options Extension commencing on the Effective Termination Date.





3.8                    Termination of the Executive as an Executive Officer and
Severance Package. Notwithstanding any other provision of this Agreement, and in
consideration of the Executive's ongoing agreement to maintain the
responsibilities imposed upon the Executive as the current Chief Operating
Officer and a director of the Company and continuing from the effective date of
the Underlying Arrangement, it is hereby acknowledged and agreed that this
Agreement may be terminated by the Executive at any time after the Effective
Date and during the Initial Term and during the continuance of this Agreement
upon the Executive's delivery to the Company of prior written notice of its
intention to do so (the "Notice of Termination" herein) at least 60 calendar
days prior to the effective date of any such termination (the end of such 60-day
period from such Notice of Termination being the "Effective Termination Date"
herein) if the Executive's position as the Chief Operating Officer of the
Company is terminated for any reason whatsoever by the Company subsequent to the
Effective Date of this Agreement and during the Initial Term and during the
continuance of this Agreement (the "Termination as an Executive Officer").



                      

In any such event of Termination as an Executive Officer the Executive's ongoing
obligation to provide the General Services will continue until the Effective
Termination Date and, subject to the following severance package (the "Severance
Package" herein) obligation of the Company, the Company's shall continue to be
obligated to provide and to pay to the Executive all of the amounts otherwise
payable to the Executive under Article "4" hereinbelow until the Effective
Termination Date. In this regard, and in addition to all of the amounts
otherwise due and payable to the Executive under Article "4" hereinbelow until
the Effective Termination Date, the Company shall also pay and provide to the
Executive the following amounts in the following manner, however, subject, at
all times, to the Executive's ongoing compliance with the Executive's
obligations under Article "5" hereinbelow, such ongoing compensation
representing the Executive's clear and unequivocal Severance Package for the
Executive's Termination as an Executive Officer under this Agreement prior to
the completion of the Initial Term or any Renewal Period of this Agreement:





--------------------------------------------------------------------------------



- 12 -



(a)       the 18-month Severance Fee

payable within 14 calendar days of the Effective Termination Date;





(b)       

subject to the Executive's prior compliance with the provisions of section "4.5"
hereinbelow, all Outstanding Expense Reimbursements payable within 14 calendar
days of the Effective Termination Date;





(c)       all Outstanding Vacation Pay

payable within 14 calendar days of the Effective Termination Date;





(d)       subject to the provisions of sections "4.7" and "4.8" hereinbelow,

the Options Extension commencing on the Effective Termination Date; and





(e)       the Benefits Extension commencing on

the Effective Termination Date.





3.9                    Effect of Termination. Terms of this Agreement relating
to accounting, payments, confidentiality, accountability for damages or claims
and all other matters reasonably extending beyond the terms of this Agreement
and to the benefit of the Parties hereto or for the protection of the Business
interests of the Company shall survive the termination of this Agreement, and
any matter of interpretation thereto shall be given a wide latitude in this
regard. In addition, and without limiting the foregoing, each of sections "3.2",
"3.3", "3.4", "3.5", "3.6", "3.7", "3.8" and "5.3" herein shall survive the
termination of this Agreement.



 

Article 4
COMPENSATION OF THE EXECUTIVE



4.1                    Fee. It is hereby acknowledged and agreed that the
Executive shall render the General Services as defined hereinabove during the
Initial Term and during the continuance of this Agreement and shall thus be
compensated from the Effective Date of this Agreement to the termination of the
same by way of the payment by the Company to the Executive, or to the further
order or direction of the Executive as the Executive may determine, in the
Executive's sole and absolute discretion, and advise the Company of prior to
such payment, of the gross monthly fee of U.S. $19,167.00 (the "Fee"). All such
Fees will be due and payable by the Company to the Executive, or to the further
order or direction of the Executive as the Executive may determine, in the
Executive's sole and absolute discretion, and advise the Company of prior to any
such Fee payment, bi-monthly and on or about the fifteenth and thirtieth day of
each month of the then monthly period of service during the continuance of this
Agreement.



4.2                    Payment of Fee and status as a non-taxable consultant. It
is hereby also

acknowledged and agreed that the Executive will be classified as a non-taxable
consultant of the Company for all purposes, such that all compensation which is
provided by the Company to the Executive under this Agreement, or otherwise,
will be calculated on the foregoing and gross Fee basis and otherwise for which
no statutory taxes will first be deducted by the Company.





--------------------------------------------------------------------------------



- 13 -



4.3                    Increase in the Fee. It is hereby acknowledged that the
proposed Fee payments

under this Agreement were negotiated as between the Parties hereto in the
context of the stage of development of the Company existing as at the Effective
Date of this Agreement. Correspondingly, it is hereby acknowledged and agreed
that the Fee shall be reviewed and renegotiated at the request of either Party
on a reasonably consistent basis during the continuance of this Agreement and,
in the event that the Parties cannot agree, then the Fee shall be increased on
an annual basis by the greater of (i) 10% and (ii) the percentage which is the
average percentage of all increases to management salaries and fees within the
Company during the previous 12-month period. Any dispute respecting either the
effectiveness or magnitude of the final Fee hereunder shall be determined by
arbitration in accordance with Article "9" hereinbelow.





4.4                    Bonus payments. It is hereby also acknowledged that the
Board of Directors shall, in good faith, consider the payment of reasonable
industry standard annual bonuses (each being a "Bonus") based upon the
performance of the Company and upon the achievement by the Executive and/or the
Company of reasonable management objectives to be reasonably established by the
Board of Directors (after reviewing proposals with respect thereto defined by
the Executive in the Executive's capacity

as the President and Chief Executive Officer of the Company, and delivered to
the Board of Directors by the Executive at least 30 calendar days before the
beginning of the relevant year of the Company (or within 90 calendar days
following the commencement of the Company's first calendar year commencing on
the Effective Date)). These management objectives shall consist of both
financial and subjective goals and shall be specified in writing by the Board of
Directors, and a copy shall be given to the Executive prior to the commencement
of the applicable year. The payment of any such Bonus shall be payable no later
than within 120 calendar days of the ensuing year after any calendar year
commencing on the Effective Date. Any dispute respecting either the
effectiveness or the magnitude of any Bonus hereunder shall be determined by
arbitration in accordance with Article "9" hereinbelow.





4.5                    Reimbursement of Expenses. It is hereby acknowledged and
agreed that the Executive shall also be reimbursed for all pre-approved, direct
and reasonable expenses actually and properly incurred by the Executive for the
benefit of the Company (collectively, the "Expenses"); and which Expenses, it is
hereby acknowledged and agreed, shall be payable by the Company to the order,
direction and account of the Executive as the Executive may designate in
writing, from time to time, in the Executive's sole and absolute discretion, as
soon as conveniently possible after the prior delivery by the Executive to the
Company of written substantiation on account of each such reimbursable Expense.



4.6                    Paid Vacation. It is hereby also acknowledged and agreed
that, during the continuance of this Agreement, the Executive shall be entitled
to four weeks paid vacation (collectively, the "Vacation"), to be taken at a
time or times which are approved by the President of the Company (such approval
not to be unreasonably withheld); provided, however, taking into account the
operational requirements of the Company and the need for the timely performance
of the Executive's General Services; and provided, further, that such weeks
shall not be taken consecutively. In this regard it is further understood hereby
that the Executive's entitlement to any such paid Vacation during any year
(including the initial year) during the continuance of this Agreement will be
subject, at all times, to the Executive's entitlement to only a pro rata portion
of any such paid Vacation time during any year (including the initial year) and
to the effective date upon which this Agreement is terminated prior to the end
of any such year for any reason whatsoever. Unused Vacation may not be carried
over after the completion of each calendar year during the continuance of this
Agreement, and any unused Vacation will be paid out in cash by the Company to
the Executive within 14 calendar days of the end of any such calendar year.



4.7                    Options. Subject to the following and the provisions of
section "4.8" hereinbelow, it is hereby acknowledged and agreed that the
Executive will be granted, or will have already been granted, subject to the
rules and policies of the Regulatory Authorities and applicable securities
legislation, the terms and conditions of the Company's existing stock incentive
plans (collectively, the "Option Plan") and the final determination of the Board
of Directors, acting reasonably, an incentive stock option or options (each
being an "Option") for the collective purchase of up to an aggregate of not less
than 365,000 common shares of the Company (each an "Option Share"), at an
exercise price of not more than U.S. $0.33 per Option Share and exercisable for
a period of not less than ten years from the date of grant; and such further
number of Options to acquire an equivalent number of Option Shares of the
Company as the Board of Directors may determine, in its sole and absolute
discretion; and which Option or Options will be exercisable for such periods and
at such exercise price or prices per Option Share as the Board of Directors may
also determine, in its sole and absolute discretion, from time to time after the
Effective Date hereof.



--------------------------------------------------------------------------------



- 14 -



                      It is hereby acknowledged that the initial Options granted

under this Agreement were negotiated as between the Parties hereto in the
context of the stage of development of the Company existing as at the Effective
Date of this Agreement. Correspondingly, it is hereby acknowledged and agreed
that the number of Options granted by the Company to the Executive hereunder
shall be reviewed and renegotiated at the request of either Party on a
reasonably consistent basis during the continuance of this Agreement and, in the
event that the Parties cannot agree, then the number of Options shall be
increased on an annual basis by the percentage which is the average percentage
of all increases to management stock options within the Company during the
previous 12-month period; and in each case on similar and reasonable exercise
terms and conditions. Any dispute respecting either the effectiveness or
magnitude of the final number and terms hereunder shall be determined by
arbitration in accordance with Article "9" hereinbelow.





4.8                    Options subject to the following provisions. In this
regard, and subject also to the following, it is hereby acknowledged and agreed
that the exercise of any such Options shall be subject, at all times, to such
vesting and resale provisions as may then be contained in the Company's Option
Plan and as may be finally determined by the Board of Directors, acting
reasonably. Notwithstanding the foregoing, however, it is hereby also
acknowledged and agreed that, in the event that this Agreement is terminated in
accordance with either of sections "3.2", "3.4", "3.6", "3.7" and "5.3" herein;
such that no Severance Package or any portion thereof is then available to the
Executive; such portion of the within and remaining Options which shall have
then not been exercised on the determined Effective Termination Date shall,
notwithstanding the remaining exercise period of the Option(s), then be
exercisable by the Executive for a period of only 90 calendar days following
such Effective Termination Date or otherwise. In this regard, and in accordance
with the terms and conditions of each final form of Option agreement, the
Parties hereby also acknowledge and agree that:



(a)       Registration of Option Shares under the Options: the Company will use
its reasonably commercial efforts to file with the United States Securities and
Exchange Commission (the "SEC") a registration statement on Form S-8 (the "Form
S-8 Registration Statement") within 90 calendar days after the Effective Date
hereof covering the issuance of all Option Shares of the Company underlying the
then issued Options, and such Form S-8 Registration Statement shall comply with
all requirements of the United States Securities Act of 1933, as amended (the
"Securities Act"). In this regard the Company shall use its best efforts to
ensure that the Form S-8 Registration Statement remains effective as long as
such Options are outstanding, and the Executive fully understands and
acknowledges that these Option Shares will be issued in reliance upon the
exemption afforded under the Form S-8 Registration Statement which is available
only if the Executive acquires such Option Shares for investment and not with a
view to distribution. The Executive is familiar with the phrase "acquired for
investment and not with a view to distribution" as it relates to the Securities
Act and the special meaning given to such term in various releases of the SEC;



--------------------------------------------------------------------------------



- 15 -



(b)       Section 16 compliance: the Company shall ensure that all grants of
Options are made to ensure compliance with all applicable provisions of the
exemption afforded under Rule 16b-3 promulgated under the Securities and
Exchange Act of 1934, as amended (the "Exchange Act"). Without limiting the
foregoing, the Company shall have an independent committee of the Board of
Directors approve each grant of Options to the Executive and, if required, by
the applicable Regulatory Authorities and the shareholders of the Company. The
Company shall file, on behalf of the Executive, all reports required to filed
with the SEC pursuant to the requirements of Section 16(a) under the Exchange
Act and applicable rules and regulations;



(c)       Disposition of any Option Shares: the Executive further acknowledges
and understands that, without in anyway limiting the acknowledgements and
understandings as set forth hereinabove, the Executive agrees that the Executive
shall in no event make any disposition of all or any portion of the Option
Shares which the Executive may acquire hereunder unless and until:



(i)       there is then in effect a "Registration Statement" under the
Securities Act covering such proposed disposition and such disposition is made
in accordance with said Registration Statement; or



(ii)      (A) the Executive shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, (B) the Executive shall
have furnished the Company with an opinion of the Executive's own counsel to the
effect that such disposition will not require registration of any such Option
Shares under the Securities Act and (C) such opinion of the Executive's counsel
shall have been concurred in by counsel for the Company and the Company shall
have advised the Executive of such concurrence; and



(d)       Payment for any Option Shares: it is hereby further acknowledged and
agreed that, during the continuance of this Agreement, the Executive shall be
entitled to exercise any Option granted hereunder and pay for the same by way of
the prior agreement of the Executive, in the Executive's sole and absolute
discretion, and with the prior knowledge of the Company, to settle any
indebtedness which may be due and owing by the Company under this Agreement in
payment for the exercise price of any Option Shares acquired thereunder. In this
regard, and subject to further discussion as between the Company and the
Executive, together with the prior approval of the Board of Directors and the
establishment by the Company of a new Option Plan predicated upon the same, it
is envisioned that, when the Company is in a position to afford the same, the
Company may adopt certain additional "cashless exercise" provisions respecting
the granting and exercise of incentive stock options during the continuance of
this Agreement.



4.9                    Benefits. It is hereby acknowledged and agreed that,
during the continuance of this Agreement, the Executive shall be provided with a
monthly stipend of U.S. $1,500.00 which the Executive may then utilize, in the
Executive's sole and absolute discretion, in order to secure and pay for such
medical services and life insurance plans as the Executive may so determine
outside of the Company's current medical services and life insurance benefits
programs. In addition, it is hereby also acknowledged and agreed that, during
the continuance of this Agreement, the Executive shall be entitled to
participate fully in each of the Company's respective medical services plans and
management and employee benefits program(s) (collectively, the "Benefits") at
the Company's expense for any and all such Benefits from time to time.





--------------------------------------------------------------------------------



- 16 -



Article 5
ADDITIONAL OBLIGATIONS OF THE EXECUTIVE



5.1                    Reporting. At such time or times as may be required by
the Board of Directors, acting reasonably, the Executive will provide the Board
of Directors with such information concerning the results of the Executive's
General Services and activities hereunder for the previous month as the Board of
Directors may reasonably require.



5.2                    Opinions, reports and advice of the Executive. The
Executive acknowledges and agrees that all written and oral opinions, reports,
advice and materials provided by the Executive to the Company in connection with
the Executive's engagement hereunder are intended solely for the Company's
benefit and for the Company's uses only, and that any such written and oral
opinions, reports, advice and information are the exclusive property of the
Company. In this regard the Executive covenants and agrees that the Company may
utilize any such opinion, report, advice and materials for any other purpose
whatsoever and, furthermore, may reproduce, disseminate, quote from and refer
to, in whole or in part, at any time and in any manner, any such opinion,
report, advice and materials in the Company's sole and absolute discretion. The
Executive further covenants and agrees that no public references to the
Executive or disclosure of the Executive's role in respect of the Company may be
made by the Executive without the prior written consent of the Board of
Directors in each specific instance and, furthermore, that any such written
opinions, reports, advice or materials shall, unless otherwise required by the
Board of Directors, be provided by the Executive to the Company in a form and
with such substance as would be acceptable for filing with and approval by any
Regulatory Authority having jurisdiction over the affairs of the Company from
time to time.



5.3                    Executive's business conduct. The Executive warrants that
the Executive shall conduct the business and other activities in a manner which
is lawful and reputable and which brings good repute to the Company, the
Company's business interests and the Executive. In particular, and in this
regard, the Executive specifically warrants to provide the General Services in a
sound and professional manner such that the same meets superior standards of
performance quality within the standards of the industry or as set by the
specifications of the Company. In the event that the Board of Directors has a
reasonable concern that the business as conducted by the Executive is being
conducted in a way contrary to law or is reasonably likely to bring disrepute to
the business interests or to the Company's or the Executive's reputation, the
Company may require that the Executive make such alterations in the Executive's
business conduct or structure, whether of management or Board representation or
employee or sub-licensee representation, as the Board of Directors may
reasonably require, in its sole and absolute discretion, failing which the
Company, in its sole and absolute discretion, may terminate this Agreement upon
prior written notice to the Executive to do so (the "Notice of Termination"
herein) at least 30 calendar days prior to the effective date of any such
termination (the end of such 30-day period from such Notice of Termination being
the "Effective Termination Date" herein). In any such event the Executive's
ongoing obligation to provide the General Services will continue only until the
Effective Termination Date and the Company shall continue to pay to the
Executive all of the amounts otherwise payable to the Executive under Article
"4" hereinabove until the Effective Termination. In the event of any debate or
dispute as to the reasonableness of the Board of Directors' request or
requirements, the judgment of the Board of Directors shall be deemed correct
until such time as the matter has been determined by arbitration in accordance
with Article "9" hereinbelow.



--------------------------------------------------------------------------------



- 17 -



5.4                    Right of ownership to the business and related Property.
The Executive hereby acknowledges and agrees that any and all Company Business
interests, together with any products or improvements derived therefrom and any
trade marks or trade names used in connection with the same (collectively, the
"Property"), are wholly owned and controlled by the Company. Correspondingly,
neither this Agreement, nor the operation of the business contemplated by this
Agreement, confers or shall be deemed to confer upon the Executive any interest
whatsoever in and to any of the Property. In this regard the Executive hereby
further covenants and agrees not to, during or after the Initial Term and the
continuance of this Agreement, contest the title to any of the Property
interests, in any way dispute or impugn the validity of the Property interests
or take any action to the detriment of the Company's interests therein. The
Executive acknowledges that, by reason of the unique nature of the Property
interests, and by reason of the Executive's knowledge of and association with
the Property interests during the Initial Term and during the continuance of
this Agreement, the aforesaid covenant, both during the Initial Term of this
Agreement and thereafter, is reasonable and commensurate for the protection of
the legitimate business interests of the Company. As a final note, the Executive
hereby further covenants and agrees to immediately notify the Company of any
infringement of or challenge to the any of the Property interests as soon as the
Executive becomes aware of the infringement or challenge.



                      

In addition, and for even greater certainty, the Executive hereby assigns to the
Company the entire right, title and interest throughout the world in and to all
work performed, writings, formulas, designs, models, drawings, photographs,
design inventions, and other inventions, made, conceived, or reduced to practice
or authored by the Executive or the Executive's employees, either solely or
jointly with others, during the performance of this Agreement, or which are
made, conceived, or reduced to practice, or authored with the use of information
or materials of the Company either received or used by the Executive during the
performance of this Agreement or any extension or renewal thereof. The Executive
shall promptly disclose to the Company all works, writings, formulas, designs,
models, photographs, drawings, design inventions and other inventions made,
conceived or reduced to practice, or authored by the Executive or the
Executive's employees as set forth above. The Executive shall sign, execute and
acknowledge, or cause to be signed, executed and acknowledged without cost to
Company or its nominees, patent, trademark or copyright protection throughout
the world upon all such works, writings, formulas, designs, models, drawings,
photographs, design inventions and other inventions; title to which the Company
acquires in accordance with the provisions of this section. The Executive has
acquired or shall acquire from each of the Executive's employees, if any, the
necessary rights to all such works, writings, formulas, designs, models,
drawings, photographs, design inventions and other inventions made by such
employees within the scope of their employment by the Executive in performing
the General Services under this Agreement. The Executive shall obtain the
cooperation of each such employee to secure to the Company or its nominees the
rights to such works, writings, formulas, designs, models, drawings,
photographs, design inventions and other inventions as the Company may acquire
in accordance with the provisions of this section. The work performed and the
information produced under this Agreement are works made for hire as defined in
17 U.S.C. Section 101.





 

Article 6
ADDITIONAL OBLIGATIONS OF THE PARTIES



6.1                    No conflict, no competition and non-circumvention. During
the continuance of this Agreement neither Party hereto shall engage in any
business or activity which reasonably may detract from or conflict with that
Party's respective duties and obligations to other Party as set forth in this
Agreement without the prior written consent of the other Party hereto. In
addition, during the continuance of this Agreement, and for a period of at least
one year following the termination of this Agreement in accordance with either
of sections "3.2", "3.3", "3.4", "3.5", "3.6" or "5.3" hereunder, the Executive
not shall engage in any uranium exploration or development business or activity
whatsoever which reasonably may be determined by the Board of Directors, in its
sole and absolute discretion, to compete with any portion of the Company's
Business interests as contemplated hereby without the prior written consent of
the Company. Furthermore, each of the Parties hereby acknowledges and agrees,
for a period of at least one year following the termination of this Agreement in
accordance with either of sections "3.2", "3.3", "3.4", "3.5", "3.6" or "5.3"
hereunder, not to initiate any contact or communication directly with either of
the other Party or any of its respective subsidiaries, as the case may be,
together with each of the other Party's respective directors, officers,
representatives, agents or employees, without the prior written consent of the
other Party hereto and, notwithstanding the generality of the foregoing, further
acknowledges and agrees, even with the prior written consent of the other Party
to such contact or communication, to limit such contact or communication to
discussions outside the scope of any confidential information (as hereinafter
determined). For the purposes of the foregoing the Parties hereby recognize and
agree that a breach a Party of any of the covenants herein contained would
result in irreparable harm and significant damage to the other Party that would
not be adequately compensated for by monetary award. Accordingly, each of the
Parties agrees that, in the event of any such breach, in addition to being
entitled as a matter of right to apply to a Court of competent equitable
jurisdiction for relief by way of restraining order, injunction, decree or
otherwise as may be appropriate to ensure compliance with the provisions hereof,
a Party will also be liable to the other Party hereto, as liquidated damages,
for an amount equal to the amount received and earned by that Party as a result
of and with respect to any such breach. The Parties hereby acknowledge and agree
that if any of the aforesaid restrictions, activities, obligations or periods
are considered by a Court of competent jurisdiction as being unreasonable, the
Parties agree that said Court shall have authority to limit such restrictions,
activities or periods as the Court deems proper in the circumstances. In
addition, the Parties further acknowledge and agree that all restrictions or
obligations in this Agreement are necessary and fundamental to the protection of
their respective business interests and are reasonable and valid, and all
defenses to the strict enforcement thereof by the Parties are hereby waived.



--------------------------------------------------------------------------------



- 18 -



6.2                    Confidentiality. Each Party will not, except as
authorized or required by its respective duties and obligations hereunder,
reveal or divulge to any person, company or entity any information concerning
the respective organization, business, finances, transactions or other affairs
of the other Party hereto, or of any of the other Party's respective
subsidiaries, which may come to the Party's knowledge during the continuance of
this Agreement, and each Party will keep in complete secrecy all confidential
information entrusted to the Party and will not use or attempt to use any such
information in any manner which may injure or cause loss either directly or
indirectly to the other Party's respective business interests. This restriction
will continue to apply after the termination of this Agreement without limit in
point of time but will cease to apply to information or knowledge which may come
into the public domain.



6.3                    Compliance with applicable laws. Each Party will comply
with all U.S., Canadian and foreign laws, whether federal, provincial or state,
applicable to its respective duties and obligations hereunder and, in addition,
hereby represents and warrants that any information which the Party may provide
to any person or company hereunder will, to the best of the Party's knowledge,
information and belief, be accurate and complete in all material respects and
not misleading, and will not omit to state any fact or information which would
be material to such person or company.



 

Article 7
INDEMNIFICATION AND LEGAL PROCEEDINGS



7.1                    Indemnification. The Parties hereto hereby each agree to
indemnify and save harmless the other Party hereto and including, where
applicable, their respective subsidiaries and affiliates and each of their
respective directors, officers, Executives and agents (each such party being an
"Indemnified Party") harmless from and against any and all losses, claims,
actions, suits, proceedings, damages, liabilities or expenses of whatever nature
or kind and including, without limitation, any investigation expenses incurred
by any Indemnified Party, to which an Indemnified Party may become subject by
reason of the terms and conditions of this Agreement.



--------------------------------------------------------------------------------



- 19 -



7.2                    No indemnification. This indemnity will not apply in
respect of an Indemnified Party in the event and to the extent that a Court of
competent jurisdiction in a final judgment shall determine that the Indemnified
Party was grossly negligent or guilty of willful misconduct.



7.3                    Claim of indemnification. The Parties hereto agree to
waive any right they might have of first requiring the Indemnified Party to
proceed against or enforce any other right, power, remedy, security or claim
payment from any other person before claiming this indemnity.



7.4                    Notice of claim. In case any action is brought against an
Indemnified Party in respect of which indemnity may be sought against either of
the Parties hereto, the Indemnified Party will give both Parties hereto prompt
written notice of any such action of which the Indemnified Party has knowledge
and the relevant Party will undertake the investigation and defense thereof on
behalf of the Indemnified Party, including the prompt employment of counsel
acceptable to the Indemnified Party affected and the relevant Party and the
payment of all expenses. Failure by the Indemnified Party to so notify shall not
relieve the relevant Party of such relevant Party's obligation of
indemnification hereunder unless (and only to the extent that) such failure
results in a forfeiture by the relevant Party of substantive rights or defenses.



7.5                    Settlement. No admission of liability and no settlement
of any action shall be made without the consent of each of the Parties hereto
and the consent of the Indemnified Party affected, such consent not to be
unreasonable withheld.



7.6                    Legal proceedings. Notwithstanding that the relevant
Party will undertake the investigation and defense of any action, an Indemnified
Party will have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
will be at the expense of the Indemnified Party unless:



(a)       such counsel has been authorized by the relevant Party;



(b)       the relevant Party has not assumed the defense of the action within a
reasonable period of time after receiving notice of the action;



(c)       the named parties to any such action include that any Party hereto and
the Indemnified Party shall have been advised by counsel that there may be a
conflict of interest between any Party hereto and the Indemnified Party; or



(d)       there are one or more legal defenses available to the Indemnified
Party which are different from or in addition to those available to any Party
hereto.



7.7                    Contribution. If for any reason other than the gross
negligence or bad faith of the Indemnified Party being the primary cause of the
loss claim, damage, liability, cost or expense, the foregoing indemnification is
unavailable to the Indemnified Party or insufficient to hold them harmless, the
relevant Party shall contribute to the amount paid or payable by the Indemnified
Party as a result of any and all such losses, claim, damages or liabilities in
such proportion as is appropriate to reflect not only the relative benefits
received by the relevant Party on the one hand and the Indemnified Party on the
other, but also the relative fault of relevant Party and the Indemnified Party
and other equitable considerations which may be relevant. Notwithstanding the
foregoing, the relevant Party shall in any event contribute to the amount paid
or payable by the Indemnified Party, as a result of the loss, claim, damage,
liability, cost or expense (other than a loss, claim, damage, liability, cost or
expenses, the primary cause of which is the gross negligence or bad faith of the
Indemnified Party), any excess of such amount over the amount of the fees
actually received by the Indemnified Party hereunder.





--------------------------------------------------------------------------------



- 20 -



Article 8
FORCE MAJEURE



8.1                    Events. If either Party hereto is at any time either
during this Agreement or thereafter prevented or delayed in complying with any
provisions of this Agreement by reason of strikes, walk-outs, labour shortages,
power shortages, fires, wars, acts of God, earthquakes, storms, floods,
explosions, accidents, protests or demonstrations by environmental lobbyists or
native rights groups, delays in transportation, breakdown of machinery,
inability to obtain necessary materials in the open market, unavailability of
equipment, governmental regulations restricting normal operations, shipping
delays or any other reason or reasons beyond the control of that Party, then the
time limited for the performance by that Party of its respective obligations
hereunder shall be extended by a period of time equal in length to the period of
each such prevention or delay.



8.2                    Notice. A Party shall within three calendar days give
notice to the other Party of each event of force majeure under section "8.1"
hereinabove, and upon cessation of such event shall furnish the other Party with
notice of that event together with particulars of the number of days by which
the obligations of that Party hereunder have been extended by virtue of such
event of force majeure and all preceding events of force majeure.



 

Article 9
ARBITRATION



9.1                    Matters for arbitration. Except for matters of indemnity
or in the case of urgency to prevent material harm to a substantive right or
asset, the Parties agree that all questions or matters in dispute with respect
to this Agreement shall be submitted to arbitration pursuant to the terms
hereof. This provision shall not prejudice a Party from seeking a Court order or
assistance to garnish or secure sums or to seek summary remedy for such matters
as counsel may consider amenable to summary proceedings.



9.2                    Notice. It shall be a condition precedent to the right of
any Party to submit any matter to arbitration pursuant to the provisions hereof
that any Party intending to refer any matter to arbitration shall have given not
less than five business days' prior written notice of its intention to do so to
the other Parties together with particulars of the matter in dispute. On the
expiration of such five business days the Party who gave such notice may proceed
to refer the dispute to arbitration as provided for in section "9.3"
hereinbelow.



9.3                    Appointments. The Party desiring arbitration shall
appoint one arbitrator, and shall notify the other Parties of such appointment,
and the other Parties shall, within five business days after receiving such
notice, appoint an arbitrator, and the two arbitrators so named, before
proceeding to act, shall, within five business days of the appointment of the
last appointed arbitrator, unanimously agree on the appointment of a third
arbitrator, to act with them and be chairperson of the arbitration herein
provided for. If the other Parties shall fail to appoint an arbitrator within
five business days after receiving notice of the appointment of the first
arbitrator, and if the two arbitrators appointed by the Parties shall be unable
to agree on the appointment of the chairperson, the chairperson shall be
appointed in accordance with the Arbitration Rules. Except as specifically
otherwise provided in this section, the arbitration herein provided for shall be
conducted in accordance with such Arbitration Rules. The chairperson, or in the
case where only one arbitrator is appointed, the single arbitrator, shall fix a
time and place in the City of Austin, State of Texas, U.S.A., for the purpose of
hearing the evidence and representations of the Parties, and the chairperson
shall preside over the arbitration and determine all questions of procedure not
provided for by the Arbitration Rules or this section. After hearing any
evidence and representations that the Parties may submit, the single arbitrator,
or the arbitrators, as the case may be, shall make an award and reduce the same
to writing, and deliver one copy thereof to each of the Parties. The expense of
the arbitration shall be paid as specified in the award.



--------------------------------------------------------------------------------



- 21 -



9.4                    Award. The Parties agree that the award of a majority of
the arbitrators, or in the case of a single arbitrator, of such arbitrator,
shall be final and binding upon each of them.



 

Article 10
GENERAL PROVISIONS



10

.1                  No assignment. This Agreement may not be assigned by any
Party hereto except with the prior written consent of the other Parties.





10.2                  Notice. Each notice, demand or other communication
required or permitted to be given under this Agreement shall be in writing and
shall be sent by prepaid registered mail deposited in a recognized post office
and addressed to the Party entitled to receive the same, or delivered to such
Party, at the address for such Party specified on the front page of this
Agreement. The date of receipt of such notice, demand or other communication
shall be the date of delivery thereof if delivered, or, if given by registered
mail as aforesaid, shall be deemed conclusively to be the third business day
after the same shall have been so mailed, except in the case of interruption of
postal services for any reason whatsoever, in which case the date of receipt
shall be the date on which the notice, demand or other communication is actually
received by the addressee. Any Party may at any time and from time to time
notify the other Parties in writing of a change of address and the new address
to which notice shall be given to it thereafter until further change.



10.3                  Time of the essence. Time will be of the essence of this
Agreement.



10.4                  Enurement. This Agreement will enure to the benefit of and
will be binding upon the Parties hereto and their respective heirs, executors,
administrators and assigns.



10.5                  Currency. Unless otherwise stipulated, all payments
required to be made pursuant to the provisions of this Agreement and all money
amount references contained herein are in lawful currency of the United States.



10

.6                  Further assurances. The Parties will from time to time after
the execution of this Agreement make, do, execute or cause or permit to be made,
done or executed, all such further and other acts, deeds, things, devices and
assurances in law whatsoever as may be required to carry out the true intention
and to give full force and effect to this Agreement.





10.7                  Representation and costs. It is hereby acknowledged by
each of the Parties hereto that Lang Michener LLP, Lawyers - Patent & Trade Mark
Agents, acts solely for the Company, and, correspondingly, that the Executive
has been required by each of Lang Michener LLP and the Company to obtain
independent legal advice with respect to its review and execution of this
Agreement. In addition, it is hereby further acknowledged and agreed by the
Parties hereto that Lang Michener LLP, and certain or all of its principal
owners or associates, from time to time, may have both an economic or
shareholding interest in and to Company and/or a fiduciary duty to the same
arising from either a directorship, officership or similar relationship arising
out of the request of the Company for certain of such persons to act in a
similar capacity while acting for the Company as counsel. Correspondingly, and
even where, as a result of this Agreement, the consent of each Party hereto to
the role and capacity of Lang Michener LLP, and its principal owners and
associates, as the case may be, is deemed to have been received, where any
conflict or perceived conflict may arise, or be seen to arise, as a result of
any such capacity or representation, each Party hereto acknowledges and agrees
to, once more, obtain independent legal advice in respect of any such conflict
or perceived conflict and, consequent thereon, Lang Michener LLP, together with
any such principal owners or associates, as the case may be, shall be at liberty
at any time to resign any such position if it or any Party hereto is in any way
affected or uncomfortable with any such capacity or representation. Each Party
to this Agreement will also bear and pay its own costs, legal and otherwise, in
connection with its respective preparation, review and execution of this
Agreement and, in particular, that the costs involved in the preparation of this
Agreement, and all documentation necessarily incidental thereto, by Lang
Michener LLP, shall be at the cost of the Company.



--------------------------------------------------------------------------------



- 22 -



10.8                  Applicable law. The situs of this Agreement is Austin,
Texas, U.S.A., and for all purposes this Agreement will be governed exclusively
by and construed and enforced in accordance with the laws and Courts prevailing
in Austin, Texas, U.S.A., and the federal laws of the United States applicable
thereto.



10.9                  Severability and construction. Each Article, section,
paragraph, term and provision of this Agreement, and any portion thereof, shall
be considered severable, and if, for any reason, any portion of this Agreement
is determined to be invalid, contrary to or in conflict with any applicable
present or future law, rule or regulation in a final unappealable ruling issued
by any court, agency or tribunal with valid jurisdiction in a proceeding to
which any Party hereto is a party, that ruling shall not impair the operation
of, or have any other effect upon, such other portions of this Agreement as may
remain otherwise intelligible (all of which shall remain binding on the Parties
and continue to be given full force and effect as of the date upon which the
ruling becomes final).



10.10                Captions. The captions, section numbers and Article numbers
appearing in this Agreement are inserted for convenience of reference only and
shall in no way define, limit, construe or describe the scope or intent of this
Agreement nor in any way affect this Agreement.



10.11                Counterparts. This Agreement may be signed by the Parties
hereto in as many counterparts as may be necessary, and via facsimile if
necessary, each of which so signed being deemed to be an original and such
counterparts together constituting one and the same instrument and,
notwithstanding the date of execution, being deemed to bear the Effective Date
as set forth on the front page of this Agreement.



10.12                No partnership or agency. The Parties have not created a
partnership and nothing contained in this Agreement shall in any manner
whatsoever constitute any Party the partner, agent or legal representative of
the other Parties, nor create any fiduciary relationship between them for any
purpose whatsoever.



10.13                Consents and waivers. No consent or waiver expressed or
implied by either Party in respect of any breach or default by the other in the
performance by such other of its obligations hereunder shall:



(a)       be valid unless it is in writing and stated to be a consent or waiver
pursuant to this section;



(b)       be relied upon as a consent to or waiver of any other breach or
default of the same or any other obligation;



--------------------------------------------------------------------------------



- 23 -



(c)       constitute a general waiver under this Agreement; or



(d)       eliminate or modify the need for a specific consent or waiver pursuant
to this section in any other or subsequent instance.



 

                      IN WITNESS WHEREOF the Parties hereto have hereunto set
their respective hands and seals as at the Effective Date as hereinabove
determined.



The COMMON SEAL of
URANIUM ENERGY CORP.,
the Company herein, was hereunto affixed


in the presence of:


"Alan Lindsay"
Authorized Signatory

)
)
)
)
)
)
)
)




(C/S)

SIGNED, SEALED and DELIVERED by
HARRY L. ANTHONY,
the Executive herein, in the presence of:

"Thomas J. Deutsch"
Witness Signature

Lang Michener LLP, Vancouver, BC
Witness Address

Thomas J. Deutsch, Attorney
Witness Name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)








              "Harry L. Anthony"              
HARRY L. ANTHONY



 

 

 

__________



 